KLEINFELD, Circuit Judge,
dissenting.
In my view we should deny the motion to substitute parties, dismiss the appeal because the case is moot, and vacate the judgment of the district court. Vacating the judgment is proper under United States v. Munsingwear1 Justice does not require otherwise, because the district court did not follow the mandate of the Court of Appeals.
Mootness is established here by the motion to substitute parties itself. Federal Rule of Appellate Procedure 43(a) provides for the substitution of parties upon the death of a party. Rule 43(b) provides for substitution “for any reason other than death.”2 In Sable Communications of California, Inc. v. Pacific Telephone and Telegraph Co.,3 we denied a motion to substitute, because “substitution under Rule 43(b) is appropriate only where necessary and necessary means that a party to the suit is unable to continue, such as where a party becomes incompetent or a transfer of interest in the company or property involved in the suit has occurred.” 4 There is no inability by incompetence in this case, nor is there a “trans*131fer of interest” in the sense in which it is used in Sable. Sable follows Alabama Power Company v. Interstate Commerce Commission,5 Alabama Power holds, in the portion followed by Sable, that “[Necessary means that a party to the suit is unable to continue to litigate, not ... that an original party has voluntarily chosen to stop litigating.”6
Neither the individual plaintiff, Christine Lawson, nor the organizational plaintiff, Campus Labor Action Coalition, are going to lead any more marches according to the declarations. To me, the case seems as moot as the plaintiffs’ case in Arizonans for Official English v. Arizona,7 where the Supreme Court forcefully reminded us of our duty to avoid deciding constitutional questions in moot cases.8 That other people and organizations who share Lawson’s and the Campus Labor Action Coalition’s opinions may lead future marches does not prevent mootness, just as the likelihood that there were employees who shared Yniguez’s linguistic and political preferences did not preclude mootness in Arizonans for Official English.9

. United. States v. Munsingwear, 340 U.S. 36, 39, 71 S.Ct. 104, 95 L.Ed. 36 (1950).


. Fed. R.App. Proc. 43(b).


. Sable Communications of California, Inc. v. Pac. Tel. & Tel. Co., 890 F.2d 184 (9th Cir.1989).


. Id. at 191 n. 13 (internal citation and quotation marks omitted).


. Ala. Power Co. v. Interstate Commerce Comm’n, 852 F.2d 1361 (D.C.Cir.1988).


. Id. at 1366 (internal quotation marks omitted).


. Arizonans for Official English v. Arizona, 520 U.S. 43, 117 S.Ct. 1055, 137 L.Ed.2d 170 (1997).


. Id. at 67-72, 117 S.Ct. 1055.


. Id.